711 N.W.2d 352 (2006)
474 Mich. 1091
Thomas M. SHOAFF, Plaintiff-Appellee,
v.
Gary D. BALDWIN, former Personal Representative of the Estate of Duane V. Baldwin; Mary Jo Baldwin, former Co-Trustee of the Duane V. Baldwin Trust, Jacobs Management, L.L.C., FFM Co., Inc., DGM Corp., Agricon, Inc., Stockbridge Limited Partnership # 1; Stockbridge Limited Partnership # 2; Stockbridge Limited Partnership # 3; Stockbridge Limited Partnership # 4; and Stockbridge Limited Partnership # 5, Defendants-Cross-Plaintiffs-Counter Plaintiffs, and
Thomas E. Woods, as successor Personal Representative of the Estate of Duane V. Baldwin and as successor Trustee of the Duane V. Baldwin Trust, Defendants-Appellants, and
Baldwin Sod Farms and Mark Baldwin, Cross-Defendants.
Docket Nos. 128733, 128734(84), COA Nos. 248606, 248609.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of December 27, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.